Citation Nr: 0823440	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-14 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for arteriosclerotic 
heart disease.

3.  Entitlement to service connection for hypertensive 
vascular disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to December 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In May 2007 the RO certified the veteran's appeal to the 
Board.  Later, S.F., a VA nurse who treated the veteran, 
submitted a letter on his behalf in September 2007 that is 
pertinent to his claim.  Applicable VA regulations require 
that pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction (the RO) for 
review and preparation of a supplemental statement of the 
case (SSOC) unless this procedural right is waived in writing 
by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2007).  In 
response to inquiry from the Board, the veteran indicated on 
an Additional Evidence Response Form submitted in June 2008 
that he would like his case to be remanded to the RO for 
review of the additional evidence.  Therefore, although the 
delay is unfortunate, the Board has no option but to accede 
to the veteran's request.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for service connection 
for COPD, arteriosclerotic heart disease, and 
hypertensive vascular disease.  If the 
decision(s) remain adverse to the appellant, 
he and his representative must be provided 
with an appropriate SSOC, to include a 
description of the evidence reviewed.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


